Citation Nr: 0902822	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-20 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 6, 1971, rating decision which denied service 
connection for residuals of pulmonary tuberculosis.

2.  Entitlement to an effective date prior to November [redacted], 
2002, for the addition of the veteran's spouse J., as a 
dependent.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1967, and from April 1967 to May 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran requested, through his attorney at his September 
2008 Board hearing, a withdrawal of the issue of whether 
there was clear and unmistakable error (CUE) in an April 6, 
1971, rating decision which denied service connection for 
residuals of pulmonary tuberculosis.

2.  The veteran's divorce from his first spouse, V., was 
finalized by decree on November [redacted], 2002.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for the issue of whether there was CUE in an 
April 6, 1971, rating decision which denied service 
connection for residuals of pulmonary tuberculosis are met.  
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  An effective date prior to November [redacted], 2002, is not 
warranted for the addition of the veteran's spouse J., as a 
dependent.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§§ 3.205, 3.401(b) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

By a rating decision dated in May 2006, the RO denied the 
veteran's claim that there was CUE in an April 6, 1971, 
rating decision which denied service connection for residuals 
of pulmonary tuberculosis.  The veteran perfected an appeal 
as to this issue in August 2007.  However, through his 
attorney at his September 2008 Board hearing, the veteran 
stated that he wished to withdraw this claim.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).  Hence, as the 
veteran withdrew the above-noted issue through his attorney 
at the September 2008 Board hearing, there remains no 
allegation of error of fact or law for appellate 
consideration with respect to this issue, and as the Board 
consequently does not have jurisdiction to review the appeal 
with respect to the issue of whether there was CUE in an 
April 6, 1971, rating decision which denied service 
connection for residuals of pulmonary tuberculosis, it is 
dismissed.

Earlier Effective Date Issue

With respect to the veteran's claim for an effective date 
prior to November [redacted], 2002, for the addition of his spouse J., 
as a dependent, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Notification of the veteran of VA's duties to assist was not 
completed prior to initial adjudication of his claim; a 
letter dated in March 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, it is noted that a period of over six months elapsed 
in which the veteran had sufficient opportunity to provide VA 
with additional evidence to substantiate his claim prior to 
readjudication of the issue on appeal in the October 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not conducted 
with respect to the issue on appeal because as the case 
concerns a legal matter, no unresolved questions of medical 
fact existed in the record.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran claims entitlement to an effective date prior to 
November [redacted], 2002, for the addition of his spouse J., as a 
dependent.  He argues that an effective date of May 1, 2000 
is appropriate, as this is the date the veteran and J.'s 
daughter was added as a dependent, as well as the first day 
of the month following the effective date of his 50 percent 
PTSD disability rating was established, and thus was the date 
his combined disability rating was 30 percent or more.

Any veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for a spouse. 38 U.S.C.A. 
§ 1115(1) (A) (West 2002).  The effective date for adding a 
dependent to a compensation award is the latest of the 
following: (1) the date of claim, which is the date of the 
veteran's marriage if the evidence of the event is received 
within one year of the event and otherwise is date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA's request; (2) the date 
dependency arises; (3) the effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating ; or (4) the 
date of commencement of the veteran's award.  See 38 C.F.R. 
§ 3.401(b).

Of the second, third, and fourth subsections discussed above, 
the latest date of these is December 10, 2001.  Dependency 
arose on December 10, 2001, when the veteran's VA Form 28-
686c, Declaration of Status of Dependents, was received by 
the RO.  The effective date of the veteran's award was April 
11, 2000.  The commencement of the veteran's award was in 
August 2001, the date of the rating decision granting service 
connection for PTSD.  However, the latest of the four dates 
with respect to 38 C.F.R. § 3.401(b) is November [redacted], 2002, the 
day following the date of documentation finalizing the 
veteran's divorce from his previous spouse, V.  

The April 2004 administrative decision with respect to the 
issue on appeal found that a common-law marriage has existed 
in the state of Oklahoma between the veteran and J. since 
1986.  The evidence of record, to include the numerous legal 
and financial documentation of record such as joint tax 
returns, joint bankruptcy filings, and lay statements of the 
veteran's friend and his banker establishes such a common-law 
marriage.  However, the record also contains the veteran's 
November 2002 divorce decree showing that he was married to 
V. in May 1978, and not legally divorced from her until 
November [redacted], 2002.  The record does not contain evidence that 
he ever certified a statement as to the date, place, and 
circumstances of a dissolution prior to that date; to the 
extent that the veteran's attorney argued in June 2003 that 
the veteran's May 2002 letter to the RO constituted such a 
statement, the Board finds that it is insufficient for this 
purpose, as it does not reflect that the veteran conclusively 
knew the marriage had been terminated; he clearly indicated 
that he was "told [his marriage to V.] was annulled in 
1979," but that he never received the official decree of 
annulment or divorce.  38 C.F.R. § 3.205(b) (2008).  The 
veteran reiterated these statements in his January 2005 
notice of disagreement, his May 2005 letter to the RO, and 
during his September 2008 hearing before the Board.  
Accordingly, there is no copy of a certified statement as to 
the date, place, and circumstances of a dissolution prior to 
that date, and as such, the November 2002 evidence of the 
veteran's divorce from V., is the first competent evidence of 
record of the dissolution from V.  

Finally, in various procedural documents of record, the 
veteran's attorney repeatedly relies on 38 C.F.R. § 3.52 
(2008) in arguing that the veteran's marriage to J. is valid.  
This provision states, in part, that "[w]here an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid if . . . (b) the claimant entered into marriage 
without knowledge of the impediment . . . ."  Thus, the 
attorney argues, the veteran's marriage to J. is valid 
because at the time he entered into the common-law marriage 
in 1986, he believed in good faith that his marriage to V. 
had been terminated in the late 1970s.  However, 38 C.F.R. 
§ 3.52 applies only to cases where the claimant is attempting 
to establish status as the surviving spouse of a deceased 
veteran, and thus does not pertain to the instant appeal.  
See 38 C.F.R. § 3.52.

For VA to recognize the veteran's marriage to J. as valid, 
there must be evidence that any prior marriages were 
dissolved.  In this case, the only competent evidence of 
dissolution of the veteran's marriage to V. was the divorce 
decree, dated November [redacted], 2002.  Thus, the earliest date that 
VA may recognize J. as the veteran's spouse is the day 
following his divorce from V., November [redacted], 2002.  For that 
reason, an effective date prior to November [redacted], 2002, for the 
addition of the veteran's spouse J., as a dependent, is not 
warranted.  As the law is dispositive of the veteran's claim, 
it must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

The issue of whether there was CUE in an April 6, 1971, 
rating decision which denied service connection for residuals 
of pulmonary tuberculosis is dismissed.

An effective date prior to November [redacted], 2002, for the addition 
of the veteran's spouse J., as a dependent, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


